Citation Nr: 0027382	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Lumbar strain is attributable to service.

2.  Irritable bowel syndrome causing abdominal pain is 
attributable to service.


CONCLUSIONS OF LAW

1.  Lumbar strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Irritable bowel syndrome was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, service connection 
may be granted pursuant to the same regulation if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

I.  Low back disorder

The veteran, on a December 1987 medical history report, 
indicated that she had been treated by a chiropractor for 
back pain with no injury.  In a March 1988 letter, the 
veteran's chiropractor stated that the veteran had been 
treated for back related symptoms, but was presently doing 
well.  At her March 1988 enlistment examination, the examiner 
noted that the back was normal, with full and free range of 
motion and no spasm or tenderness.  Service medical records 
reflect that the veteran was seen on several occasions for 
low back pain.  Diagnoses included chronic back pain and 
possible mild myalgia.  In July 1991, service medical records 
show diagnosis of mild levoscoliosis (lumbar) and thoracic 
spondylosis.  In 1992, service medical records show diagnosis 
of recurrent back pain due to scoliosis.  A November 1993 
service medical notation showed low back pain secondary to 
pregnancy. 

The veteran filed her claim for VA compensation in April 
1998.

At a July 1998 VA examination, the veteran reported that she 
had had mild low back pain since entering service.  On 
evaluation, there was mild tenderness in the mid thoracic and 
lower lumbar region.  She was able to forward flex to 90 
degrees, extend to 35 degrees, lateral flexion to 40 degrees, 
and rotation to 35 degrees.  Pain on extremes was noted for 
extension and lateral flexion to the left.  X-rays of the 
lumbar spine showed no obvious degenerative changes.  The 
diagnoses included chronic lumbar strain.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1999).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

As previously noted, the veteran's March 1988 enlistment 
examination reflects that clinical evaluation of the spine 
was normal.  Therefore, as there was no indication of any 
defects when she entered active duty, the veteran is entitled 
to a presumption of soundness with respect to the back.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a back disorder existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that back disorder existed prior to 
service should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Here, although 
both the veteran and her chiropractor acknowledged treatment 
for back problems prior to service, there were no findings of 
back pathology at the time of her entrance into service, and 
the examiner specifically noted that the back was normal.  
Thus, the Board finds that the presumption of soundness with 
respect to the back was not rebutted. 

Upon review, the record indicates that the veteran's claim 
for a low back disability is plausible and that all relevant 
facts have been properly developed.  The Board finds that the 
nexus between service and the current lumbosacral spine 
disability, lumbar strain, is satisfied by the evidence.  
This evidence reveals that notwithstanding the history of 
back pain noted on induction, the veteran's spine was 
examined and found to be normal.  During service, she was 
treated for back pain on a number of occasions.  On VA 
examination less than 6 months after discharge, the existence 
of chronic back disability, namely chronic lumbar strain, was 
shown medically, and, significantly, this diagnosis was based 
on the veteran's complaints of back pain, including back pain 
in service.  From these facts, the Board finds that the 
preponderance of evidence supports a grant of service 
connection for lumbar strain.  Thus, the Board concludes that 
lumbar strain originated during service.

II.  Irritable bowel syndrome

Service medical records reveal that the veteran was seen 
during service with complaints of abdominal pain, burning, 
and diarrhea that was worse with spicy foods.  Diagnoses 
included acute gastroenteritis, gastritis, rule out pelvic 
ulcer disease, lower abdominal pain of unknown etiology, and 
suspicious for irritable bowel syndrome.

At a July 1998 VA examination, the veteran reported having 
abdominal pain which was thought to be due to pelvic 
inflammatory disease, but the work-up was normal.  The 
examiner noted that apparently the cause was due to irritable 
bowel syndrome or colon spasms.  The veteran complained of 
colicky abdominal pain without nausea, heartburn, 
constipation or diarrhea.  The diagnoses included irritable 
bowel syndrome causing abdominal pain. 

Upon review, the record indicates that the veteran's claim 
for irritable bowel syndrome is plausible and that all 
relevant facts have been properly developed.  The Board finds 
that the nexus between service and irritable bowel syndrome 
is satisfied by the evidence.  There is medical evidence of 
current disability that is linked by medical opinion to 
service.

Having found the claim plausible, the Board will now decide 
whether the claim can be granted.  The medical evidence shows 
the existence of irritable bowel syndrome.  The veteran has 
stated that she experienced abdominal pain and diarrhea in 
service.  Her service medical records document multiple 
gastrointestinal complaints with varying diagnoses to include 
suspected irritable bowel syndrome.  In a July 1998 VA 
examination, less than 6 months after service, the examiner 
diagnosed irritable bowel syndrome causing abdominal pain.  
Based on the evidence of record and resolving doubt in the 
veteran's favor, the Board finds that the evidence supports a 
grant of service connection for irritable bowel syndrome.  
Thus, the Board concludes that irritable bowel syndrome 
originated during service.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for lumbar strain is granted.  Service 
connection for irritable bowel syndrome is granted.  



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

